DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/24/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  
For grammatical reasons and for consistency of wording regarding the second heat treating step, it is recommended to amend the claim as follows:
2. Sterilization process by means of heat treatment for preserving an ink of coleoid cephalopod mollusks, comprising:
homogenizing and first heat treating said ink in a reactor for pasteurizing treatment, wherein said first heat treating is performed at a temperature of at least 70°C for over 10 minutes;
cooling the homogenized ink in a tank set to a temperature of below 30°C so as to lower its temperature; and
wherein said second heat treating is performed in an autoclave so as to achieve a sterilization temperature that is greater than or equal to 110°C for a period of between 2-20 minutes or over 20 minutes depending on the quantity of the homogenized ink.
Appropriate correction is required.

Allowable Subject Matter
Claim 2 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is directed to a process of preserving a coleoid ink comprising homogenizing and first heat treating the ink in a reactor at a temperature of at least 70°C for over 10 minutes, cooling the homogenized ink in a tank set to a temperature of below 30°C so as to lower its temperature, and performing a second heat treating to the cooled homogenized ink at a temperature greater than or equal to 110°C for a period of between 2-20 minutes or over 20 minutes depending on the quantity of the homogenized ink. Marquinet (US Patent 6,329,010) (already of record) provides the closest prior art. Marquinet discloses a process of treating ink of cephalopods such as cuttlefish or octopus (i.e., coleoids) for the purpose of microbial stabilization comprising homogenizing the ink, heat treating the homogenized ink at 80°C-90°C for 2-20 minutes, and cooling the homogenized heat-treated ink (col. 1 lines 10-22, col. 2 lines 7-19, col. 3 lines 9-36). However, Marquinet is silent as to a second heat treating step performed in an autoclave following the cooling step, and the prior art as a whole does not furnish a reason that would lead one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Marquinet to comprise such a step.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellouze et al. (Mediterranien cuttlefish sepia officinalis squid ink is cytotoxic but does not inhibit Glioblastoma U87 tumor cells proliferation, with high nutritional values of edible viscera) is directed to a method comprising cooking cuttlefish ink at 60°C-70°C for 15 minutes, cooling the ink to -20°C, and subsequently subjecting the ink to another heat treatment process.
Li et al. (CN102776238A) (machine translation) is directed to a process comprising heating squid ink at 95°C-100°C for 3-8 minutes, cooling the ink to room temperature, and subsequently performing another heat treatment process.
This application is in condition for allowance except for the following formal matters: 
Claim 2 is objected to due to the informalities discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799